                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Gennaro Rocco, et al.
                                     Plaintiff,
v.                                                      Case No.: 1:20−cv−04578
                                                        Honorable Elaine E. Bucklo
Kraft Heinz Foods Company
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 13, 2020:


        MINUTE entry before the Honorable Elaine E. Bucklo: Scheduling Conference set
for 11/13/2020 at 09:45 AM (for tracking purposes only; no appearance will be required).
Joint Rule 26(f) planning report due 11/9/2020. The court will enter a schedule on the
report. Mailed notice (reg)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
